Citation Nr: 1720824	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1980 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2013, the Veteran requested a hearing before a Veterans Law Judge.  The Board notes that in a February 2017 Report of Contact, the Veteran expressed his intention to withdraw his request for hearing and the current claim on appeal over the phone to a VA employee.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  However, the regulations provide that a motion to withdraw a claim must be in writing.  See 38 C.F.R. § 20.204 (b)(2016).  As the Veteran did not submit a motion to withdraw the claim in writing, the Board must continue with the adjudication of the claim

Of note, the Veteran's representative withdrew from representation.  The Veteran was notified of this fact by a letter in March 2017, and provided with options should he desire representation, but the Veteran has not submitted any documentation appointing another representative.


FINDING OF FACT

The Veteran is not shown to have a left hip disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided a VA examination and a VA opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination or opinion conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In August 2008, the Veteran filed a claim seeking service connection for a number of disabilities, including a bilateral hip disorder.  In a May 2013 rating decision, he was granted service connection for a right hip disability, but denied service connection for a left hip disability.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a left hip disorder.  He had normal examinations of his lower extremities at his entrance and exit physicals with no hip complaints noted.

The Veteran's treatment records after his separation from service show treatment for hip complaints, but contain no objective medical evidence documenting a left hip disability.

In January 2013, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner rendered a diagnosis of a right hip disability, but did not specifically diagnose a left hip disability.  The examiner explained that there was no left hip diagnosis as there was no left hip pathology.

In April 2013, a VA examiner reviewed the Veteran's claims file and again reported that the Veteran did not have a diagnosed left hip disability.

As such, the record does not show any current diagnosis of a left hip disorder.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, despite medical examination, no hip disability has been diagnosed.  Rather, the examiner explained that the left hip symptoms the Veteran was reporting was attributable to his back and not specifically his hip.

While the Veteran may have experienced discomfort in his left hip, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, even were the Veteran considered competent to report left hip symptomatology, he is not shown to have the medical training or expertise to diagnose a hip disability.  A VA examination was provided, but a left hip disability was not identified.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a left hip disorder is denied.


ORDER

Service connection for a left hip disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


